internal_revenue_service number release date index number --------------------------------------- ----------------------------- ------------------------------- -------------- --------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp br2 plr-142985-09 date december legend shareholder shareholder shareholder shareholder a b c d e f g h i j --------------------------------------------- ------------------------------ ----------------------- ---------------------------------------------------- ---- ------ ----- ---- ------ ------ ---- -- --------------- ---- plr-142985-09 k l m date a date b dear ------------- --------------- -- -------------- -------------------- ------------------- this is in response to your letter dated date requesting that we supplement our letter_ruling dated date plr-142584-06 prior letter_ruling the information submitted for consideration in that letter and in later correspondence is summarized below capitalized terms not defined in this letter have the meanings originally assigned to them in the prior letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 the prior letter_ruling addresses certain u s federal_income_tax consequences of the proposed transactions under sec_355 sec_368 and certain other relevant provisions of the internal_revenue_code except as modified below the representations and material facts set forth in the prior letter_ruling remain in effect for purposes of this supplemental letter_ruling supplemental facts plr-142985-09 the material facts as described in the prior letter_ruling are unchanged except as stated below completed steps of the proposed transactions sub has converted from a corporation to a single member limited_liability_company sub conversion which is treated as a disregarded_entity for federal_income_tax purposes distributing represents that the conversion of sub to a limited_liability_company was treated for federal_income_tax purposes as a liquidation under sec_332 controlled llc has converted from a limited_liability_company to a corporation conversion under state y law distributing represents that the conversion was treated as a contribution by sub of all of the assets of controlled llc to controlled in exchange for all of the stock of controlled and the assumption by controlled of all the liabilities associated with controlled llc the authorized capital stock of controlled consists of one class of common_stock which was wholly owned by sub at the time of the conversion sub distributed all of the stock of controlled to distributing on date a changes to facts as previously submitted sub has converted from a corporation to a single member limited_liability_company which is treated as a disregarded_entity for federal_income_tax purposes distributing represents that this conversion of sub to a limited_liability_company is treated for federal_income_tax purposes as a liquidation under sec_332 individual shareholder has loaned distributing approximately dollar_figurek which will remain outstanding following the external distribution the dividend in arrears on the preferred_stock of distributing will be paid in the form of distributing’s promissory note to the individual shareholder the term of the dividend note will be less than l years distributing will contribute as part of the contribution to controlled its promissory note containing the same principal_amount interest rate and payment terms as the mortgage encumbering the land held by sub to effectuate an economic assumption of the mortgage the outstanding principal is approximately dollar_figurem and is due and payable on date b certain of the assets to be contributed to controlled in the contribution are currently pledged to support a line of credit to distributing it is a single purpose plr-142985-09 facility entered into to provide distributing a source of funds to repurchase the outstanding publicly traded indebtedness of sub once the credit arrangement was finalized it was no longer advantageous to repurchase the debt the line of credit will remain outstanding after the external distribution although distributing does not anticipate drawing funds under the line of credit the ownership structure of distributing has changed from that described in the prior letter_ruling at this time individual shareholder owns a percent of the outstanding class a common_stock b percent of the class b common_stock and c percent of the outstanding preferred_stock shareholder owns d percent of the outstanding class a common_stock and e percent of the outstanding class b common_stock shareholder owns f percent of the outstanding class b common_stock shareholder owns g percent of the outstanding class b common_stock shareholder owns h percent of the outstanding class a common_stock common shareholders include all holders of class a common_stock or class b common_stock in the external distribution distributing will distribute to its shareholders all of the stock of controlled individual shareholder will surrender all of its distributing preferred_stock for an amount of controlled stock equal in value to the value of the distributing preferred_stock surrendered all holders of distributing class b common_stock may elect election to surrender shares of distributing class b common_stock that have a value approximately equal to the value of the shares of controlled stock received in exchange thereof to the extent distributing holds any shares of controlled stock following the election such shares will be distributed pro_rata to the remaining common shareholders representations except as otherwise modified distributing and controlled reaffirm each representation made in the prior letter_ruling the following representations of the prior ruling are modified as follows i the total adjusted bases of the assets transferred to controlled by sub in the conversion equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject bb the fair_market_value of the stock of controlled to be received by each individual shareholder and class b shareholders in the external distribution will be approximately equal to the aggregate fair_market_value of the distributing preferred_stock and distributing class b common_stock surrendered by each such shareholder in the exchange plr-142985-09 cc no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing ll the total adjusted bases of the assets transferred to controlled by distributing in the contribution equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject oo other than accounts_payable incurred in the ordinary course of business the line of credit described in the prior letter_ruling and the mortgage note no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the external distribution the following additional representations are made in connection with this supplemental ruling letter internal distribution u the total fair_market_value of the assets deemed contributed to controlled in the conversion will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the deemed exchange ii the amount of any liabilities owed to controlled by sub that are discharged or extinguished in connection with the deemed exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by sub in the deemed exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the conversion v neither the business x market activity conducted by sub nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1 in whole or in part throughout the five-year period ending on the date of the internal distribution sub will have been the principal_owner of the goodwill and significant assets of the business x market activity and sub will continue to be the owner following the internal distribution w neither the business x market activity conducted by controlled nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the internal distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop_reg sec_1 in whole or in part throughout the five-year period ending on the date of the internal distribution the sub separate_affiliated_group sag within the plr-142985-09 meaning of sec_355 of the controlled sag will have been the principal_owner of the goodwill and significant assets of the business x market activity and controlled will continue to be the owner following the internal distribution contribution and external distribution xx the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution yy neither business x market activity conducted by distributing nor control of an entity conducting the business will have been acquired during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the external distribution distributing will have been the principal_owner of the goodwill and significant assets of the business x market activity and distributing will continue to be the owner following the external distribution zz neither the business x market activity conducted by controlled nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized under prop sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the external distribution the distributing sag or the controlled sag will have been the principal_owner of the goodwill and significant assets of the business x market activity and the controlled sag will continue to be the owner following the external distribution aaa as part of the external distribution distributing and controlled will enter into an agreement whereby distributing will agree to indemnify controlled and make it whole in the event of any foreclosure with respect to the pledged assets ruling plr-142985-09 based solely on the information submitted and the representations set forth above as well as the information and representations submitted with the prior letter_ruling we rule as follows ruling is modified to read as follows in the external distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing upon the receipt of controlled stock either in exchange for surrendered distributing class b common_stock and distributing preferred_stock or pursuant to a pro_rata distribution of shares of controlled stock to the common shareholders sec_355 the supplemental facts submitted will not adversely affect the prior letter_ruling which as modified hereby will remain in full force and effect caveats no opinion is expressed about the tax treatment of the proposed transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1 b ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-142985-09 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely gerald b fleming senior technician reviewer branch corporate cc
